Citation Nr: 1242585	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  10-31 733A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for left knee injury residuals.

2. Entitlement to service connection for left knee injury residuals.


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to August 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 
The issue of entitlement to service connection for left knee injury residuals is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The claim for left knee injury residuals was previously denied by the RO in a rating decision dated in March 1981.  The Veteran did not appeal that decision and no new evidence pertinent to that claim was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran.

2. New evidence received since the time of the final March 1981 rating decision relates to an unestablished fact necessary to grant and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for left knee injury residuals.


CONCLUSION OF LAW

1. The March 1981 rating decision is final.  38 U.S.C.A. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1980); currently, 38 U.S.C.A. § 7015(c) (West 2002), 38 C.F.R. §§ 3.104 , 3.156, 20.302, 20.1103 (2012). 

2. Evidence submitted to reopen the claim of entitlement to service connection for left knee injury residuals is new and material.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify a claimant of information and evidence necessary to substantiate the claim and redefined its duty to assist in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2012).  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2012).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f) (West 2002).  Reopening a claim for service connection that has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996). 

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012). 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209   (1999), the Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The RO most recently denied service connection for residuals of injury to the left knee in March 1981.  The Veteran filed a notice of disagreement, and the RO issued a statement of the case in May 1981.  The Veteran did not file a substantive appeal, and no new evidence pertinent to that claim was received by VA subsequent to the May 1981 statement of the case and within one year from the date that the RO mailed notice of the March 1981 determination to the Veteran.  Furthermore, VA has not received or associated with the claims file any relevant official service department records that existed and had not been associated with the claims file at the time of the March 1981 decision.  Therefore, the March 1981 decision is final.  38 U.S.C. § 4005(c) (1976), 38 C.F.R. §§ 3.104, 19.118, 19.153 (1980); currently 38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).  See also 38 C.F.R. § 3.156(b), (c).  The basis of the prior final denial was the RO's finding that no current diagnosis of residuals from the Veteran's 1975 in-service left knee injury was of record.  Thus, in order for the Veteran's claim to be reopened, evidence must have been added to the record since the March 1981 rating decision that addresses this basis. 

In February 2009 the Veteran requested his claim for service connection for left knee injury residuals be reopened.

Evidence submitted and obtained since the March 1981 rating decision includes two June 2009 lay statements and treatment records from the VA Medical Center in Jackson, Mississippi dated from December 1996 to September 2001.  A statement from the Veteran's wife recounts that she saw the Veteran injure his knee in service in 1975 and that he has continued to have problems with his knee. VA treatment records from November 2009 and March 2010 reflect that the Veteran sought treatment for left knee arthralgia. Without addressing the merits of this evidence, the Board finds that the statement from the Veteran's wife and VA treatment records from November 2009 and March 2010 address the issue of whether the Veteran has a current left knee disability.  Thus, this evidence is both "new," as it has not previously been considered by VA, and "material," as it raises the reasonable possibility of substantiating the Veteran's claim. 

The Board thus finds that new and material evidence has been submitted to reopen the issue of entitlement to service connection for left knee injury residuals since the March 1981 rating decision.  On this basis, the issue of entitlement to service connection for left knee injury residuals is reopened.


ORDER

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for left knee injury residuals is reopened and, to that extent only, the appeal is granted.


REMAND

The Veteran asserts he has a left knee disability related to service.  Specifically, he contends that he injured his knee in service in November 1975 and has a continuing left knee disability as a result.

Service treatment records reflect that in November 1975 while in service the Veteran fell and injured his knee.  He was diagnosed with a traumatic left knee effusion.  Post-service VA treatment records reflect that in November 2009 the Veteran complained of chronic left knee arthralgia.  In March 2010 he reported knee stiffness and swelling.  He stated that he hyperextended his left knee in service in 1975 and has had knee problems since then with worsening symptoms and increased pain and stiffness with use.

Thus, the record reflects a current left knee disability, as well as evidence suggesting a nexus between that disability and an injury in service.  However, there is not sufficient evidence to support a decision on the merits.  Under these circumstances, the Veteran should be provided a VA examination and opinion addressing whether his claimed left knee disability is the result of his November 1975 in-service left knee injury.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with an appropriate examiner to determine the etiology of his left knee disability.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.

Following a review of the claims file, to include service and post-service medical records, and the examination results, the examiner is requested to determine whether the Veteran has a left knee disability.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that any such disability is related to service, to specifically include the Veteran injuring his knee in service in November 1975.

A complete rationale for all opinions must be provided.

2. Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012). 

3. After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


